United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 3, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20156
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROSA MAIGUALIDA MARANA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-03-CR-333-1
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges

PER CURIAM:*

     Rosa Maigualida Marana appeals her guilty-plea conviction and

sentence for possession with intent to distribute heroine and

importation of heroin.      Marana argues that the district court

clearly erred in refusing to grant her request for a two-level

“minor role” reduction under U.S.S.G. § 3B1.2(b).   She argues that

the evidence showed that she was merely a courier and that a

“recruiter” was responsible for her conduct.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20156
                                 -2-

     The district court’s refusal to grant Marana a two-level

reduction for being a minor participant was not clearly erroneous.

See United States v. Virgen-Moreno, 265 F.3d 276, 296 (5th Cir.

2001).    The large quantity of heroin that Marana was transporting

strongly supports the denial of a reduction for being a minor

participant.    See United States v. Rojas, 868 F.2d 1409, 1409-10

(5th Cir. 1989).   Furthermore, the district court was not required

to accept Marana’s account of her role in the drug trafficking

scheme.    See United States v. Buenrostro, 868 F.2d 135, 138 (5th

Cir. 1989).    Lastly, this court has held that “couriers are an

indispensable part of drug dealing networks.”    Id.

     For the first time on appeal, Marana maintains that the

sentencing schemes of 21 U.S.C. §§ 841 and 846 are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

As Marana concedes, her argument is foreclosed by this court’s

decision in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.

2000).    She raises the issue only to preserve it for possible

further review.

     The judgment of the district court is AFFIRMED.